DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kranz (U.S. 2009/0096599).
	Regarding claim 1, Kranz teaches a sensor node mounted to a wheel hub, the sensor comprising: a power source 78 configured to supply electricity to the sensor; a sensing device 50 configured to detect and monitor at least one parameter associated with the wheel hub; a communication module (RF circuit 70 & antenna 74) configured to communicate via wireless communication signals; and a processing device 58 in communication with the sensing device and the communication module, the processing device configured to collect and process data from the sensing device, wherein the sensor 50 is configured to communicate information relating to the wheel hub to a remote server (see claim 13).
	Regarding claim 2, Kranz further teaches wherein the sensing device comprises at least one of an accelerometer (see para. 0006, “The motion sensor may be an accelerometer”), a gyroscope, a temperature sensor, and a pressure sensor 40 (see para. 0018).
Regarding claim 3, Kranz further teaches wherein the power source comprises a battery (see para. 0020, “A power supply 78 provides power to each of the components of the pressure sensor unit 40, and in one embodiment is a battery that is included within a housing of the pressure sensor unit 40”) or a capacitor.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kranz to configure the sensor to be mounted to the outside of an inner portion of the wheel hub since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, the method of forming a device not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Wang et al. (U.S .2014/0070935, hereafter referred to as Wang).
Kranz teaches wherein the power source comprises a battery, however Kranz does not explicitly teach wherein the power source is a generator.
Wang teaches a similar invention wherein the power source comprises a generator (see para. 0102, ‘energy harvester’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kranz with the teaching of Wang in order to power the sensors on board.

Claim(s) 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Nishimura et al. (4,529,961, hereafter referred to as Nishimura) and further in view of Hoble (U.S. 2016/0076948).
Regarding claims 10 and 13, Kranz teaches a comprising: a power source 78 configured to supply electricity to the sensor; a sensing device 50 configured to detect and monitor at least one parameter associated with the wheel hub; a communication module (RF circuit 70 & antenna 74) configured to communicate via wireless communication signals; and a processing device 58 in communication with the sensing device and the communication module, the processing device configured to collect and process data from the sensing device, wherein the sensor 50 is configured to communicate information relating to the wheel hub to a remote server (see claim 13).
However, Kranz does not explicitly teach wherein the sensor is embedded in a hubcap that is mounted on the hub.
Nishimura teaches wherein a pressure sensor is embedded in a hubcap that is mounted on the hub (see column 2, lines 44-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kranz with the teaching of Nishimura to place the sensor in the hubcap since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Though none of the references above explicitly teach a wheel bearing it is common to include this element in the design of wheel hubs.
For instance, Hoble teaches a system for measurement of a monitoring parameter of a component of a vehicle, which includes a wheel bearing 60 and hubcap which contains a sensor (see para. 0028).
Regarding claim 14, Kranz further teaches a vehicle comprising: a plurality of wheels (see figure 1), each wheel having a wheel hub including a hub housing, a plurality of sensor nodes (see figure 4), individual sensor nodes comprising: a power source (78, 128) configured to supply electricity to the sensor; a sensing device 50 configured to detect and monitor at least one parameter associated with the wheel hub; a communication module (RF circuit 70 & antenna 74) configured to communicate via wireless communication signals; and a processing device 58 in communication with the sensing device and the communication module, the processing device configured to collect and process data from the sensing device; a display terminal comprising a user interface 104; and a base communication station (100, 304) configured to communicate the communication module of the plurality of sensor nodes and the display terminal, wherein the base station is configured to receive information transmitted from at least two sensor nodes installed relative to the two separate wheels (see figure 8).
Though Kranz does not explicitly teach a wheel bearing it is common to include this element in the design of wheel hubs.
For instance, Hoble teaches a system for measurement of a monitoring parameter of a component of a vehicle, which includes a wheel bearing 60 and hubcap which contains a sensor (see para. 0028).

Allowable Subject Matter
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are allowed.
The prior art of record fails to teach the invention as set forth in claims 11 and 12, and the Examiner can find no teaching of the Wheel Hub nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL E WILLIAMS/Examiner, Art Unit 2855